Back to Form 8-K Exhibit 10.1 DEPARTMENT OF HEALTH & HUMAN SERVICES Centers for Medicare & Medicaid Services 7500 Security Boulevard Baltimore, Maryland 21244 Date: January 21, 2009 To: Medicare Advantage and 1876 Cost Plan Organizations From: Louis Polise Acting Director Medicare Drug and Health Plan Contract Administration Group Subject: 2009 Contract Renewal – H0117 The Centers for Medicare & Medicaid Services (CMS) is pleased to inform you that your contract has been renewed effective January 1, 2009, through December 31, 2009. This approval/renewal is issued based on our receipt of your 2009 benefit attestation, all applicable contract addenda, and our approval of your bid. CMS approves each benefit plan for a particular service area. Your organization's contractual authority to offer benefits in its CMS-approved service area is documented by your signed benefit attestation. As required by the Medicare Improvements for Patients and Providers Act of 2008 (MIPPA), if your organization offers a prescription drug plan benefit package, an executed copy of your new Part D addendum is included as an attachment to this memo. If your organization applied for and was found qualified to offer new 2009 Employer/Union-Only Group Waiver Plans (EGWP)/ "800 series" plan benefit packages, an executed EGWP addendum is included as an attachment to this memo. CMS will continue to provide Medicare Advantage and Prescription Drug Benefit program information (including information about your CMS Central Office and Regional Office contacts) to contracting organizations through the Health Plan Management System (HPMS) and the CMS website. It is imperative that you monitor both websites to stay current on program requirements and information. Please ensure your organization's contact information in HPMS remains up-to-date since this is our primary source for contacting our contracting organizations. We look forward to continuing to work with you in serving Medicare beneficiaries in your service area. If you have any questions, please contact your Regional Office Account Manager. Attachment(s) ADDENDUM TO CONTRACTS WITH MEDICARE PART D SPONSORS PURSUANT TO SECTIONS 1860D-1 THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT FOR THE OPERATION OF A VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN The Centers for Medicare and Medicaid Services (hereinafter referred to as "CMS") and WellCare of Ohio, Inc., an organization operating a Voluntary Medicare Prescription Drug
